GRAY, J.
This cause is in this court on a transfer from the St. Louis Court of Appeals. Both parties have appeared generally in this court.
The suit originated before a justice of the peace, and is based on an insurance policy issued by the appellant, March 6, 1906. The plaintiffs were successful in the justice court. On trial in the circuit court, the plaintiffs were again successful, and the defendant ajjpealed.
The appellant has filed in this court a printed abstract in lieu of full transcript, but nothing more. No statement or assignment of errors, as required by the statute or our rules, has been filed. The result of such failure is the. dismissal of the appeal. [Wade v. Bankers Life Ins. Assn., 129 S. W. 1004; Disse v. Frank, 52 Mo. 551; Snyder v. Free, 102 Mo. 325, 14 S. W. 875; Halstead v. Stone, 147 Mo. 649, 49 S. W. 850.]
The appeal is dismissed.
All concur.